NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 11-3913
                                       ___________

                                ASSEM A. ABULKHAIR,
                                                  Appellant

                                             v.

       DIRECTOR OF NEW JERSEY DEPARTMENT OF HUMAN SERVICES
                 ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 11-cv-003375)
                       District Judge: Honorable Jose L. Linares
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     April 3, 2012

             Before: AMBRO, FISHER AND NYGAARD, Circuit Judges.

                              (Opinion Filed: April 4, 2012)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM

       Assem Abulkhair appeals pro se and in forma pauperis from the United States

District Court for the District of New Jersey’s dismissal of his complaint. For the reasons

that follow, we will affirm the District Court’s order.
                                              I.

       In 2011, Abulkhair filed a complaint alleging that the New Jersey Department of

Human Services (“the Department”) reduced his food stamp benefits in retaliation for

filing a lawsuit against the Director of the Department. He asserted that the Department

reduced his benefits in January 2009 but that a state administrative law judge (“ALJ”)

later reinstated the benefits. Soon thereafter, the Director “intervened and reversed” the

ALJ’s decision. Abulkhair appealed from that decision administratively and in the New

Jersey state courts. See Abulkhair v. Passaic County Bd. of Social Services, 2010 WL

1753302 (N.J. Super. Ct. App. Div. Apr. 23, 2010). His federal court complaint asserts

that the decision to reduce his benefits was “not based upon substantial evidence, [but

was] based upon fundamental assertion error made up by the Director to retaliate against

Abulkhair for his suit against her and its agency.”

       Upon granting Abulkhair permission to proceed in forma pauperis, the District

Court sua sponte dismissed the complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2). The District Court considered whether it should allow Abulkhair to

amend his complaint but determined that doing so would be futile, as “the facts as set

forth . . . seemingly indicate that Defendant’s decision to reduce Plaintiff’s food stamp

benefits occurred before Plaintiff even initiated a lawsuit against defendant.”

       Abulkhair timely appealed from the District Court’s decision, and we requested

that the parties file briefs discussing whether the District Court correctly dismissed the

complaint without leave to amend.

                                              2
                                                II.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the

District Court’s sua sponte dismissal of a complaint is plenary. Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). We may affirm the District Court on any basis that finds

support in the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       Upon our initial reading of the complaint, we, as did the District Court, believed

that Abulkhair was attempting to raise a retaliation claim under 42 U.S.C. § 1983.

However, Abulkhair’s appellate brief states that the District Court erred by assessing his

claims under this statute. Rather, he asserts that his complaint constitutes an

administrative appeal from the Department’s and the New Jersey state courts’ decisions

affirming the reduction of his food stamp benefits. While the district court may have

misconstrued Abulkhair’s complaint, we will not remand the case because his claims are

clearly prohibited by the Rooker-Feldman doctrine. See District of Columbia Ct. of

Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923).

       Under the Rooker-Feldman doctrine, “state-court losers” are barred from

“complaining of injuries caused by state-court judgments” and “inviting district court

review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005). “[T]here are four requirements that must be met for the

. . . doctrine to apply: (1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state-court judgments; (3) those judgments were

                                                 3
rendered before the federal suit was filed; and (4) the plaintiff is inviting the district court

to review and reject the state judgments.” Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (internal citations, quotations, and

alterations omitted).

       Here, Abulkhair repeatedly states that he “filed a complaint [with the District

Court] to appeal and to contest the wrong determination of his administrative action,” and

he asserts that he is disputing the state courts’ orders. His complaint thus asks the

District Court to exercise appellate review over state administrative and judicial

decisions, which federal courts lack authority to do absent specific statutory

authorization. Parties aggrieved by state administrative and judicial decisions must

pursue review in state appellate tribunals, with the ultimate opportunity to petition the

United States Supreme Court for review. See Exxon Mobil Corp., 544 U.S. at 291-92

(explaining the application of the Rooker-Feldman doctrine).1

       Accordingly, because the District Court lacks the authority to consider

Abulkhair’s claims, we will affirm its dismissal of the complaint.




       1
         We note that Abulkhair incorrectly asserts that federal review of these decisions
is available because he has “exhausted his administrative remedies.” As to the basis for
federal judicial review, Abulkhair’s complaint cites to statutes providing for review of
decisions made by the Commissioner of Social Security. Those statutes are not relevant
to Abulkhair’s current claims.


                                               4